                  '
                    -1 \.
                        • ,
                            I ". I
                            1
                    Vi·. I,) U
                              . 1 )~l
         Case 1:20-cr-00160-MKV
                                     l   r-,
                                                      LJ
                                               l \ . ,...._
                                      Document 2 Filed 02/26/20 Page 1 of 44



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                              ----        X:


     UNITED STATES OF AMERICA

                     - v. -                                                     SEALED INDICTMENT


  JORGE NAVARRO,                                                                20 Cr.
  ERICA GARCIA,
  MARCOS ZULUETA,
  MICHAEL TANNUZZO,
  GREGORY SKELTON,
  ROSS COHEN,
  SETH FISHMAN,
  LISA GIANNELLI,
                                                                      2iOCRJM                     J6 o
  JORDAN FISHMAN,
  RICK DANE, JR.,
  CHRISTOPHER OAKES,
  JASON SERVIS,
  KRISTIAN RHEIN,
  MICHAEL KEGLEY, JR.,
  ALEXANDER CHAN,
  HENRY ARGUETA,
  NICHOLAS SURICK,
  REBECCA LINKE, and
  CHRISTOPHER MARINO,

                                               Defendants.

                                                                       - X:


                                                              BACKGROUND
I.     Overview of the Charges:


               1.           Professional horse racing is a $100 billion global

industry,      which draws millions of fans                                     each year in the United
                                                                                                      ¾,


States and around the world.                                        Racehorses may sell at auction for

well    more        than        $1,000,000                     and    compete     for    purses   of    several

millions       of     dollars.                       In       the    United States,       the   horse   racing

industry is subject to an array of federal and state regulations
        Case 1:20-cr-00160-MKV Document 2 Filed 02/26/20 Page 2 of 44



aimed     at    protecting        participating          horses     and        ensuring     fair

competition,        among    other    things.            These    regulations            include

proscription of the use of performance-enhancing drugs                               ("PEDs")

and testing regimes designed to ensure that racehorses are not

under their influence.

               2.    The    charges       in    this     Indictment        result        from     a

widespread, corrupt scheme by racehorse trainers, veterinarians,

PED   distributors,         and    others       to    manufacture,        distribute,           and

receive adulterated and misbranded PEDs and to secretly administer

those PEDs to racehorses under scheme participants' control.                                     By

evading PED prohibitions and deceiving regulators and horse racing

authorities,        among others,         participants      sought        to    improve     race

performance and obtain prize money from racetracks throughout the

United States        and other countries,               including in New York,              New

Jersey,        Florida,      Ohio,        Kentucky,        and      the         United     Arab

Emirates("UAE"), all to the detriment and risk of the health and

well-being of the racehorses.                   Trainers who participated in the

scheme stood to profit from the success of racehorses under their

control    by earning        a    share    of       their horses'    winnings,           and by

improving their horses'            racing records,          thereby yielding higher

trainer fees and increasing the number of racehorses under their

control. Over the course of the scheme, participants manufactured,

purchased,      sold,     shipped,    delivered,         received,    and administered

thousands of units of PEDs for use on racehorses.

                                                2
             Case 1:20-cr-00160-MKV Document 2 Filed 02/26/20 Page 3 of 44



                3.         To    avoid     detection          of   their    administration          of

misbranded           and    adulterated          PEDs    to    racehorses,        also    known     as

"doping," the scheme participants routinely defrauded and misled

government agencies, including federal and state drug regulators,

U.S.    Customs and Border Protection,                         various state horse             racing

regulators, and the, betting public. Among other deceptive means,

the     defendants              relied,     in    part,       on   their     distribution          and

administration of                 customized PEDs         designed and           intended to be

difficult or impossible to detect in anti-PED tests performed by,

among others, state racing regulators, and by creating fraudulent

or misleading labels for those PEDs.

                4.         Federal statutes and regulations are designed,                           in

part, to protect racehorses by ensuring that only drugs approved

by     the     U.S.    Food        and    Drug    Administration            ("FDA")      and     drugs

administered pursuant to a valid prescription are administered to

racehorses           and    other        animals.        By    failing      to    abide     by    such

proscriptions,              racehorse        trainers,         veterinarians,         and      others

imperil         the         health         and      well-being         of        racehorses        by:

( 1)   administering to racehorses unapproved drugs whose chemical,

composition is unknown;                    (2)   enabling non-veterinarians,                such as

racehorse         trainers,          to    administer          drugs   to    racehorses          using

methods of administration that can injure and,                               in extreme cases,

kill the horse;                 and (3) masking a horse's ability to feel pain,

thereby causing the horse to overexert itself during periods of

                                                     3
         Case 1:20-cr-00160-MKV Document 2 Filed 02/26/20 Page 4 of 44



intense exercise,       which can lead to accidents,                  broken limbs,     or

death.

                                   The Defendants

             5.    At   all    times    relevant        to this      Indictment,     JORGE

NAVARRO,    the defendant, was a racehorse trainer who orchestrated

a   widespread    scheme      of      covertly       obtaining       and   administering

various adulterated and misbranded PEDs to the racehorses under

his control. From 2018 to February 2020, NAVARRO entered horses in

approximately 1,480 races. Throughout that time,                       NAVARRO and his

co-conspirators        concealed       the    purchase        and    administration     of

adulterated and misbranded PEDs from federal and state government

agencies,     racing    officials,           the    betting    public,       and   others.

NAVARRO executed this scheme by using PEDs designed to evade drug

tests,     physically     concealing              containers    of     PEDs    and    drug

paraphernalia      from       state     regulators        and       racing    officials,

administering and directing others to covertly administer PEDs,

and shipping certain products designed to mask the presence of

PEDs through a straw purchaser.                   Several co-conspirators assisted

NAVARRO in operating his illicit doping scheme (the "Navarro Doping

Program"), in a variety of ways.

             6.   ERICA GARCIA,          SETH FISHMAN,          and GREGORY SKELTON,

the defendants,     are veterinarians who misbranded and adulterated

PEDs by illegally manufacturing PEDs                    (FISHMAN and SKELTON)          and

illegally administering PEDs at NAVARRO'S direction (GARCIA).

                                              4
         Case 1:20-cr-00160-MKV Document 2 Filed 02/26/20 Page 5 of 44



                7.        CHRISTOPHER        OAKES,         MARCOS         ZULUETA,        MICHAEL

TANNUZZO, and NICHOLAS SURICK, the defendants, assisted NAVARRO by

obtaining, shipping, and administering misbranded and adulterated

PEDs for NAVARRO's benefit. ROSS COHEN, the defendant, and OAKES

acted     as         distributors      of        misbranded        and     adulterated          PEDs

manufactured by, among others, SKELTON and FISHMAN.

                8.        In   addition     to    his     contribution         to    the   Navarro

Doping Program, since at least 2014, SETH FISHMAN, the defendant,

has manufactured and shipped illegally misbranded and adulterated

PEDs.    At     all      times   relevant        to     this   Indictment,          SETH   FISHMAN

manufactured             adulterated      and    misbranded        PEDs,       developed        in   a

facility that is not registered with the FDA to manufacture or

compound new animal drugs, and marketed and distributed those PEDs

to      various          racehorse        trainers         across        the        country      and

internationally. FISHMAN and his co-conspirators further concealed

the true nature and purpose of those adulterated and misbranded

PEDs in order to defraud and mislead,                          among others,         federal and

state     government           agencies      and        regulators.      SETH       FISHMAN      was

assisted in the illicit manufacture and distribution of PEDs by

defendants JORDAN FISHMAN, who manufactured PEDs to SETH FISHMAN's

specifications;            LISA GIANNELLI,             a distributor of SETH FISHMAN's

PEDs operating primarily in and around New York State; and RICK

DANE,    JR.,        a    trainer   who     both       purchased     and    assisted       in    the

distribution of SETH FISHMAN's PEDs.

                                                   5
         Case 1:20-cr-00160-MKV Document 2 Filed 02/26/20 Page 6 of 44



             9.     At all        times    relevant          to this      Indictment,             JASON

SERVIS, the defendant, was a racehorse trainer who orchestrated a

widespread        scheme     of     covertly             obtaining        and      administering

adulterated and misbranded PEDs, including a PED called SGF-1000,

to virtually all of the racehorses under his control. From 2018 to

February 2020, SERVIS entered horses in approximately 1,082 races.

SERVIS and his          co-conspirators             concealed the administration of

PEDs from federal and state government agencies, racing officials,

and the betting public by,                 among other things,                    concealing and

covertly transporting PEDs between barns where SERVIS' racehorses

were     stabled,       falsifying         veterinary          bills         to     conceal        the

administration of SGF-1000, and using fake prescriptions. SERVIS

was assisted by co-conspirators who participated in the conspiracy

by     creating,        manufacturing,             distributing,          buying,            selling,

supplying, shipping, and receiving misbranded and adulterated PEDs

and administering them to                 racehorses.              SERVIS'      co-conspirators

included     KRISTIAN       RHEIN,        the          defendant,     a    veterinarian            who

obtained and administered misbranded and adulterated PEDs; MICHAEL

KEGLEY,    JR.,     the defendant,             a   sales     representative            for    a    firm

dedicated to the production of misbranded and adulterated PEDs,

including SGF-1000; ALEXANDER CHAN, the defendant, a veterinarian

working    at     the    direction        of       SERVIS    and     others       to   administer

misbranded        and      adulterated             PEDs,      including           SGF-1000          and

prescription veterinary drugs,                     without     a    valid medical             reason;

                                                   6
         Case 1:20-cr-00160-MKV Document 2 Filed 02/26/20 Page 7 of 44



HENRY ARGUETA,         the defendant,         an assistant trainer who assisted

SERVIS in obtaining and administering PEDs;                          and JORGE NAVARRO,

discussed above, who provided SERVIS with PEDs at SERVIS' request.

              10.     In    addition     to   his    role      in    the    Navarro   Doping

Program, at all times relevant to this Indictment, NICHOLAS SURICK,

the     defendant,         was    a   racehorse      trainer        who     orchestrated     a

widespread      scheme           of   covertly      obtaining         and     administering

adulterated         and    misbranded     PEDs      to   the    racehorses       under     his

control, including "red acid" among other substances (the "Surick

Doping Program"). As explained below, "red acid" is a term used by

the defendants to refer generally to customized PEDs designed, in

part,    to   reduce        inflammation      in    joints,         thereby    improving     a

racehorse's         race    performance.       SURICK     and       his     co-conspirators

concealed the administration of such PEDs from federal and state

government agencies, racing officials, and the betting public, by,

among other things,              administering PEDs in a covert manner,                  and

physically concealing a doped racehorse to evade drug testing by

a state racing commission.                SURICK was assisted by several co-

conspirators, including assistant trainer CHRISTOPHER MARINO, the

defendant,     who participated in the conspiracy by receiving and

administering misbranded and adulterated PEDs, and REBECCA LINKE,

the defendant,        who supplied misbranded and adulterated PEDs to

SURICK and,     in at least certain instances, created false medical

and pharmaceutical records to conceal SURICK's activities.

                                              7
          Case 1:20-cr-00160-MKV Document 2 Filed 02/26/20 Page 8 of 44




 II.    Legal Framework

                11.     At all times relevant to the Indictment,                      the FDA

 was    responsible          for     promoting       and    protecting     public      health,

 including the heal th of animals.                        The FDA enforces the Federal

 Food, Drug and Cosmetic Act, 21 U.S.C.                      §      301, et seq.     ("Fo'CA"),

 which,        among        other     things,        governs        the   manufacture          and

 distribution of drugs,               including prescription drugs,                for humans

 and animals.

                12.     Pursuant to the          FDCA and related regulations,                   a

 drug    may    be     deemed       "misbranded"      or     "adulterated"     for    several

 reasons, including: (1) if a drug does not have requisite approvals

 from the FDA for use in an animal;                         (2)    if a drug requiring a

 prescription is administered without a valid prescription,                                that

 is,    not    in     the   usual     course    of    a    veterinarian's      professional

 practice, or not administered pursuant to any prescription at all;

  (3) if a drug's label is deficient in various specified respects,

 for example, if it is false or·misleading or does not accurately

 list details regarding the manufacturer, packer, or distributor,

 the contents of the packaging,                  or directions for use; or              ( 4)    if

 the facility that manufactures the drug is not duly registered by

 the FDA.

III.    Relevant Adulterated and Misbranded PEDs

                13.     PEDs       relevant     to    this        Indictment   include         the

                                                 8
         Case 1:20-cr-00160-MKV Document 2 Filed 02/26/20 Page 9 of 44



following:

                     a.      Erythropoietin           and      analogues:            Commonly

referred to by participants in the racing industry, generally, by

the brand name "Epogen," or by the shorthand "epo," erythropoietin

is used to boost a racehorse's red blood cell count in order to

stimulate     endurance       during     a    race   and     improve     race     recovery.

Similar customized "blood buil~ing" substances are referred to by

the   defendants      using       various     code   names,        including     "BB3"     and

"Monkey." "Blood builders," when combined with intense physical

exertion,    thicken the horse's blood,                   thereby causing increased

cardiac exertion and pressure, which can lead to cardiac issues or

death.

                     b.       "SGF-1000":         SGF-1000     is    a   customized        PED

purportedly     containing         "growth        factors,"    including         fibroblast

growth factor and hepatocyte growth factor, which are intended to

promote     tissue    repair       and   increase     a     racehorse's     stamina        and

endurance beyond its natural capability.                      SGF-1000 is compounded

and manufactured in unregistered facilities.                        SGF-1000,    like many

other customized PEDs, may cause racehorses to perform beyond their

natural     abilities,        thereby        increasing      the     risk   of       possible

injuries.

                     c.      Customized       Analgesics:       Referred        to    by   the

defendants     as         "pain    shots"      or    "joint     blocks,"         customized

analgesics contain various pain-relieving substances. Among other

                                              9
       Case 1:20-cr-00160-MKV Document 2 Filed 02/26/20 Page 10 of 44



things,     customized            analgesics        mask     physical       injuries     in     a

racehorse, which can cause a racehorse to overexert itself during

periods of intense physical exercise,                        and thereby sustain a leg

injury or break during a race. Oftentimes, racehorses that sustain

leg injuries or breaks are euthanized.

                     d.         "Red acid": "Red acid" is a term used by the

defendants to refer generally to customized PEDs designed, in part,

to reduce inflammation in joints, thereby improving a racehorse's

race performance.           Similar to customized analgesics, "red acid,"

among other things,             is administered to mask physical injuries in

racehorses, thereby increasing the risk of injury while racing.

                     14.        In   virtually        all     cases,       customized     PEDs

created     and   manufactured            by   the        defendants      lacked   requisite

approvals from the FDA for use in an animal,                              were administered

without a valid prescription, and/or contained deficient labeling.

In   many   cases,        the     customized        PEDs    were    not    manufactured        in

facilities registered with the FDA.                       In many cases, the customized

PEDs were designed to be untestable on drug tests,                             in order to

defraud     and   mislead            federal        and     state    regulators,        racing

officials, and the betting public.                        In many cases, the customized

PEDs   contained          false      or   misleading         labeling      containing,        for

example, the terms "for research purposes only," or "homeopathic,"

in order to defraud and mislead federal and state regulators into

believing the products were not intended for the purpose of doping

                                               10
         Case 1:20-cr-00160-MKV Document 2 Filed 02/26/20 Page 11 of 44



racehorses.

                            COUNT ONE
 (Drug Adulteration and Misbranding Conspiracy: Navarro, Garcia,
   Zulueta, Tannuzzo, Skelton, Cohen, Seth Fishman, Oakes, and
                             Surick)

             The Grand Jury charges:

             15.     The allegations       set     forth   above    in Paragraphs         1

through 7,     and 11 through 14, are realleged and incorporated by

reference as if set fully forth herein.

             16.     From at least in or about January 2017 through at

least in or about January 2020, JORGE NAVARRO, ERICA GARCIA, MARCOS

ZULUETA,     MICHAEL    TANNUZZO,       GREGORY     SKELTON,      ROSS    COHEN,       SETH

FISHMAN, CHRISTOPHER OAKES, and NICHOLAS SURICK, the defendants,

and others     known    and unknown,        engaged       in a    corrupt    scheme     to

manufacture,       create,    purchase,    distribute,       transport,       sell,    and

administer a wide variety of misbranded and adulterated PEDs, as

well as substances designed to mask the presence of PEDs from drug

testing by racing and state officials. The PEDs used by NAVARRO

and others were manufactured or                 distributed by,          among   others,

FISHMAN,    SKELTON,    OAKES,    GARCIA,       SURICK,    ZULUETA,      TANNUZZO,     and

COHEN.     NAVARRO     administered        those     drugs       personally      and     in

coordination with,          among others,       GARCIA,    ZULUETA,      TANNUZZO,     and

OAKES.

             17.     SETH    FISHMAN,     the    defendant,      supplied     racehorse

trainers,    including, among others,            JORGE NAVARRO,       the defendant,


                                           11
       Case 1:20-cr-00160-MKV Document 2 Filed 02/26/20 Page 12 of 44



with PEDs,    including a blood builder PED referred to as "BB3," a

similar PED referred to as "ITP Plus" or "ITPP," 1 an adulterated

and misbranded PED designed to help a racehorse respire, referred

to as "VO2 Max," and a customized analgesic PED,                           referred to as

the "Frozen Pain" shot,            among others.           NAVARRO paid SETH FISHMAN

tens of thousands of dollars from at least January 2017 through at

least April 2019 to purchase PEDs.

             18.        GREGORY    SKELTON,         the   defendant,       similarly   sold

customized PEDs,          including an analgesic and a "joint block," to

racehorse trainers and others, including to NAVARRO and defendant

CHRISTOPHER OAKES for use in doping racehorses.

             15.        JORGE   NAVARRO,       the   defendant,      has    also   acquired

PEDs   f ram other trainers.                 NICHOLAS     SURICK,   the defendant,       has

supplied NAVARRO with the customized PED "red acid" as well as a

"shockwave" machine used to administer shockwaves to racehorses,

purportedly        to    improve       the    racehorse's     racing       performance    by

blocking pain.          CHRISTOPHER OAKES,           the defendant,        purchased SETH

FISHMAN' s   products       and resold SETH FISHMAN' s               products      to other

trainers,     including           to     NAVARRO.         OAKES     also     created     and

manufactured his own customized, misbranded, 9nd adulterated PED,




1  ITPP, a myo-inositol trispyrophosphate, is a particular type of
custom-made PED capable of increasing the amount of oxygen in body
tissues.


                                               12
       Case 1:20-cr-00160-MKV Document 2 Filed 02/26/20 Page 13 of 44



a performance-enhancing "drench" 2 designed to rapidly increase a

racehorse's performance during a race and to be undetectable in

drug tests, which OAKES supplied to NAVARRO. On or about March 14,

2019, law enforcement officers found multiple such adulterated and

misbranded PEDs in OAKES'             barn in Pennsylvania,       including PEDs

sourced from FISHMAN            (including VO2 Max)       and SKELTON   (including

"blood builder" PEDs), as well as pre-filled, unlabeled syringes.

Photographs of some of the drugs seized from this search follow:




              16.     In addition to developing his doping program around

PEDs   that    are,    by   design,    difficult     or    impossible   for   state

regulators     and     racing    officials    to   detect,   JORGE NAVARRO,     the

defendant, and others known and unknown, have tried to conceal the



2
 A "drench" refers to substances that are administered directly
into the stomach of a horse via a tube inserted through the horse's
nostril, past its larynx.ind esophagus, and ultimately into its
stomach.
                                         13
        Case 1:20-cr-00160-MKV Document 2 Filed 02/26/20 Page 14 of 44



existence of the Navarro Doping Program. These efforts include the

use of straw purchasers or false names to ship or receive PEDs,

NAVARRO's and others' attempts to avoid interception of telephone

conversations        regarding      the   administration                of    PEDs,    and   the

surreptitious disposal of the bodies of horses that have died on

the property of NAVARRO or his co-conspirators. For example, on a

February    1,      2019   intercepted      call       between      SURICK       and   MICHAEL

TANNUZZO,    the defendant,         discussing NAVARRO,                 SURICK stated,        in

part and among other things:

        You know how many fucking horses he [NAVARRO] fucking killed
        and broke down that I made [] disappear.                               . You know how
     much trouble he could get in                            if they found out .
        the six horses we killed?


                                    Doping XY Jet
             1 7.    Among   the most        successful        of       the    racehorses     to

which    JORGE NAVARRO,       the    defendant,          administered           PEDs   was   the

thoroughbred        racehorse XY     Jet.     XY       Jet was      a    racehorse      trained

throughout 2019, and until his death in or about January 2020, by

NAVARRO.    On      February 13,     2019,        XY   Jet   raced       in    the Allowance

Optional Claiming race at Gulfstream Park, Florida, placing first

and winning a purse of approximately $31,900.                           XY Jet's victory on

February 13, 2019 preceded his entry in the Dubai Golden Shaheen

race in the United Arab Emirates on March 30, 2019.                             At that race,

which offered a purse of             $2. 5 million,          XY Jet           finished first,


                                             14
      Case 1:20-cr-00160-MKV Document 2 Filed 02/26/20 Page 15 of 44



winning   $1. 5 million.           NAVARRO      and     others        administered          several

adulterated     and misbranded           PEDs      to      XY   Jet    prior        to     both    the

February 13 race in Florida and the March 30 race in Dubai.

                     a.       On   or   about      February      9,     2019,        NAVARRO       and

MARCOS ZULUETA,           the defendant,        had a        telephone conversation in

which they discussed NAVARRO's need for a particular customized

analgesic PED, referred to as a "blocker." NAVARRO specified that

the PED was for administration to XY Jet,                        and ZULUETA agreed to

supply that PED via an overnight shipment.

                     b.       NAVARRO further attempted to source additional

PEDs for XY Jet from CHRISTOPHER OAKES and GREGORY SKELTON, the

defendants,     including additional doses of a "blocker" PED.                                      On

February 10, 2019, NAVARRO wrote to OAKES: "Dou have any of that

new block that            dr makes [ ?] , "   and       in   subsequent            calls    between

NAVARRO   and    OAKES,        OAKES     agreed       to     procure         and    deliver        the

"blocker" PED to NAVARRO in advance of XY Jet's February 13 race.

                     c.       On   or    about        February         11,     2019,        NAVARRO

complained      to   ZULUETA       about      XY    Jet's       performance           in    a     pre-

competition run, and informed ZULUETA that NAVARRO had worked with

OAKES to obtain the. "blocker" PED for XY Jet.                           That day, NAVARRO

and OAKES discussed a plan to secretly introduce a bottle of the

"blocker" into the stable where XY Jet was being held prior to the

February 13 race. OAKES confirmed that he would smuggle that PED

into the racetrack and meet NAVARRO once inside.

                                              15
         Case 1:20-cr-00160-MKV Document 2 Filed 02/26/20 Page 16 of 44



                     d.     On or about February 13, 2019, the day of the

Florida      race,   NAVARRO    instructed      OAKES     to    visit      XY   Jet    to

administer the PED, and to lie to racing officials if necessary to

access the racehorse:         "Drive through.     If anything,            if they stop

you. You are an owner and you come to Navarro's barn."

              18.    On or about March 22, 2019, while in the UAE with

XY   Jet,    JORGE   NAVARRO,    the   defendant,       personally        administered

various adulterated and misbranded PEDs to XY Jet,                        including a

substance NAVARRO referred to as "monkey." During an April 3, 2019,

call between NAVARRO and MARCOS ZULUETA,                the defendant,          the two

discussed, among other things, NAVARRO's administration of PEDs to

XY Jet in the weeks leading up to, and on the day of, the race in

Dubai,      and   NAVARRO    explained:    "I   gave    it     to   him    through     50

injections. I gave it to him through the mouth."

              19.    Following XY Jet's victory in Dubai, SETH FISHMAN,

the defendant, congratulated NAVARRO on the win via text message,

and NAVARRO replied, in part and among other things, "Thank u boss

u are a big part of it."

              20.    On or about January 8,         2020,      JORGE NAVARRO,         the

defendant, publicly announced that XY Jet had died of an apparent

heart attack.

                              Statutory Allegations

              21.    From at least in or about January 2017 through at

least in or about January 2020, in the Southern District of New

                                          16
        Case 1:20-cr-00160-MKV Document 2 Filed 02/26/20 Page 17 of 44



York and elsewhere, JORGE NAVARRO, ERICA GARCIA, MARCOS ZULUETA,

MICHAEL    TANNUZZO,        GREGORY      SKELTON,     ROSS   COHEN,     SETH    FISHMAN,

CHRISTOPHER OAKES, and NICHOLAS SURICK, the defendants,                         together

with others known and unknown, willfully and knowingly did combine,

conspire, confederate, and agree together and with each other to

commit offenses against the United States,                   to wit, violations of

Title 21, United States Code, Sections 331 and 333 (a) (2).

             22.     It was a part and an object of the conspiracy that

JORGE NAVARRO,        ERICA GARCIA,· MARCOS           ZULUETA,      MICHAEL TANNUZZO,

GREGORY SKELTON, ROSS COHEN, SETH FISHMAN, CHRISTOPHER OAKES, and

NICHOLAS SURICK,          the defendants,         together with others known and

unknown,   with the intent to defraud and mislead,                      would and did

introduce and deliver for introduction,                   and would and did cause

the introduction and delivery for introduction,                       into interstate

commerce, adulterated and misbranded drugs, as defined by 21 U.S.C.

§§   35l(a) (5), 352(a), 352(b), 352(f), 352(0), 353(f), and 360b, in

violation of 21 U.S.C.            §§   33l(a) and 333(a) (2).

             23.     It    was    further     a    part   and    an    object    of   the

conspiracy     that       JORGE    NAVARRO,       ERICA   GARCIA,     MARCOS    ZULUETA,

MICHAEL    TANNUZZO,        GREGORY      SKELTON,     ROSS   COHEN,     SETH    FISHMAN,

CHRISTOPHER OAKES, and NICHOLAS SURICK, the defendants,                         together

with others        known and unknown,         with the intent to defraud and

mislead, in interstate commerce, willfully and knowingly would and

did adulterate and misbrand drugs,                  and would and did cause the

                                            17
         Case 1:20-cr-00160-MKV Document 2 Filed 02/26/20 Page 18 of 44



adulteration and misbranding of drugs in interstate commerce, as

defined by 21 U.S.C.             §§   35l(a) (5), 352(a), 352(b), 352(f), 352(0),

353(f),     and       360b,      in     violation         of     21    U.S.C.       §§    33l(b)     and

333(a)(2).

                24.     It     was      further      a    part        and     an    object     of    the

conspiracy        that       JORGE      NAVARRO,         ERICA      GARCIA,        MARCOS     ZULUETA,

MICHAEL     TANNUZZO, GREGORY                SKELTON,          ROSS     COHEN,       SETH     FISHMAN,

CHRISTOPHER OAKES, and NICHOLAS SURICK, the defendants,                                       together

with others           known and unknown,             with the intent to defraud and

mislead, would and did receive in interstate commerce adulterated

and misbranded drugs, as defined by 21 U.S.C.                            §§   35l(a) (5), 352(a),

352(b), 352(f), 352(0), 353(f), and 360b, and deliver and proffer

delivery thereof for pay and otherwise,                               and would and did cause

the receipt in interstate commerce of adulterated and misbranded

drugs,     as    defined by           21    U.S.C.       §§    35l(a) (5),         352(a),     352(b),

352 (f),    352 (o),         353 (f),      and    360b,       and     cause    the       delivery    and

proffered delivery thereof for pay and otherwise, in violation of

21 U.S.C.       §§    33l(c) and 333(a) (2).

                                            Overt Acts

                25.     In furtherance of the conspiracy and to effect the

illegal     objects          thereof,       JORGE        NAVARRO,       ERICA       GARCIA,       MARCOS

ZULUETA,        MICHAEL       TANNUZZO,          GREGORY       SKELTON,        ROSS      COHEN,     SETH

FISHMAN, CHRISTOPHER OAKES, and NICHOLAS SURICK, the defendants,

and others known and unknown, committed the following overt acts,

                                                   18
       Case 1:20-cr-00160-MKV Document 2 Filed 02/26/20 Page 19 of 44



among others, in the Southern District of New York and elsewhere:

                    a.      On or about February 9, 2019, ZULUETA, located

in Pennsylvania,         shipped an adulterated and misbranded drug to

NAVARRO, located in Florida, for administration to XY Jet.

                    b.     On or about January 25, 2019, OAKES offered to

supply NAVARRO a misbranded and adulterated PED created by OAKES

and designed to evade anti-PED testing, stating "Zero chance you

[NAVARRO] get caught." OAKES further agreed to deliver this PED to

NAVARRO   to   administer         to    NAVARRO's     racehorses      in     advance    of

upcoming races.

                    c.      On or about February 11, 2019, OAKES provided

to   NAVARRO   an        adulterated      and   misbranded      "blocker"        PED   to

administer to XY Jet in advance of a race.

                    d.     On     or    about   February      11,     2019,     SKELTON,

located in Indiana, shipped an adulterated and misbranded drug to

NAVARRO, in Florida, for administration to XY Jet.

                    e.      On or about February 21, 2019, COHEN met with

a    confidential        source    in    Bullville,     New    York     to     sell    the

confidential source adulterated and misbranded PEDs.                         Photographs

of these substances,            as sold and delivered to the confidential

source by COHEN follow:




                                           19
     Case 1:20-cr-00160-MKV Document 2 Filed 02/26/20 Page 20 of 44




                  f.     On or about February 13, 2019, GARCIA agreed,

during a telephone conversation with NAVARRO,           to administer an

adulterated     and    misbranded   blood   builder   PED,   "monkey,"    to

racehorses under NAVARRO's control.

                  g.     On or about April 5, 2019, NAVARRO sent text

messages to SETH FISHMAN,       while SETH FISHMAN was located in the

Southern District of New York, requesting "1000 pills asap."

                 h.      On or about April 5, 2019, SETH FISHMAN, while

located in the Southern District of New York, placed a phone call

to initiate the processing of orders for misbranded and adulterated

PEDs to be sent to OAKES in Pennsylvania and NAVARRO in Florida.

                  i.     On or about April 16, 2019, COHEN met with a

confidential source in Pine Bush, New York to sell the confidential

source   adulterated     and   misbranded   PEDs.   Photographs   of   these

substances,   as sold and delivered to the confidential source by

COHEN follow:


                                     20
        Case 1:20-cr-00160-MKV Document 2 Filed 02/26/20 Page 21 of 44




                    j.     On or about May 15·,               2019,    TANNUZZO arranged

with NAVARRO to receive on NAVARRO's behalf a package of blood

builder PEDs at NAVARRO's New Jersey residence, which TANNUZZO in

fact received on NAVARRO's behalf.

                    k.     On   or     about     May    29,    2019,        NAVARRO    held    a

conference       call    with    the     operators        of    a     racing       stable     in

California,      for     whom NAVARRO       is   a     trainer,       during which          they

discussed a series of poor performances by ~Nanoosh," a racehorse

trained     by    NAVARRO.      During     the    call,        one    of     the     operators

questioned       whether     NAVARRO     was     "giving       them        [that   operator's

racehorses]      all the shit," later asking,                  "Is this horse           jacked

out? Is he on fucking pills or what or are we just fucking-," to

which     NAVARRO       responded,       "Everything ... he           gets     everything."

Individual-1 then cut the discussion short,                          stating:      "You don't

have to tell me on the phone."

                    1.     On    or     about     December           11,     2018,    NAVARRO



                                            21
        Case 1:20-cr-00160-MKV Document 2 Filed 02/26/20 Page 22 of 44



solicited a shipment of "red acid" from SURICK, which SURICK agreed

to collect from Pennsylvania and ship "overnight" to NAVARRO.

                (Title 18, United States Code, Section 371.)

                             COUNT TWO
    (Drug Adulteration and Misbranding Conspiracy: Seth Fishman,
        Lisa Giannelli, Jordan Fishman, and Rick Dane, Jr.)

               The Grand Jury further charges:

               2 6.    The     allegations    set        forth   above       in     Paragraphs      1

through 4, 8, and 11 through 14, are realleged and incorporated by

reference as if set fully forth herein.

               27.     From at least in or about August 2013 through at

least    in or about           October   2019,      SETH    FISHMAN,         LISA GIANNELLI,

JORDAN FISHMAN,          and RICK DANE,           JR.,    the defendants,             and others

known    and     unknown,        engaged     in     a     corrupt     scheme         to    create,

manufacture,          and distribute       adulterated and misbranded PEDs                        to

racehorse trainers and others in a systematic effort to improve

race performance of racehorses, and obtain prize money as a result.

               28.     SETH FISHMAN,       LISA GIANNELLI,            JORDAN FISHMAN,             and

RICK DANE, JR., the defendants, created, marketed, and distributed

a   variety of         PEDs,    which were manufactured in an unregistered

facility,        mislabeled,         and/or        administered              with     no     valid

prescription. Although a licensed veterinarian,                              SETH FISHMAN did

not     perform       medical      examinations,           provide       a     diagnosis,          or

otherwise      evaluate        the medical        necessity      of    providing           PEDs    in

advance of selling PEDs.             Indeed, the administration of those PEDs

                                              22
     Case 1:20-cr-00160-MKV Document 2 Filed 02/26/20 Page 23 of 44



was not intended to be therapeutic,              but rather to increase the

chances    of winning   horse     races.     SETH   FISHMAN' s    products were

created and labeled to evade detection by state racing regulators,

including    with   labels       that   contained       misleading     statements

designed to lower the likelihood of scrutiny by regulators.                   SETH

FISHMAN also promoted his blood building PEDs as undetectable on

drug tests administered by state regulators and racing officials.

            29.   JORDAN    FISHMAN,       the   defendant,      who   is   not   a

licensed    veterinarian,        manufactures     PEDs    at   defendant      SETH

FISHMAN's direction, for the purpose of providing those substances

to racehorse trainers and owners for administration to racehorses.

JORDAN FISHMAN uses a facility that is not registered with the FDA

for manufacturing animal drugs. LISA GIANNELLI and RICK DANE, JR,

the defendants, have worked with FISHMAN to distribute adulterated

and misbranded PEDs developed by SETH FISHMAN to racehorse trainers

and others seeking to dope their racehorses, including by providing

SETH FISHMAN's PEDs to racehorse trainers in and around New York

state.

                           Statutory Allegations

            30.   From at least in or about August 2013 through at

least in or about October 2019,            in the Southern District of New

York and elsewhere, SETH FISHMAN, LISA GIANNELLI, JORDAN FISHMAN,

and RICK DANE, JR., the defendants, together with others known and

unknown,    willfully      and     knowingly      did     combine,      conspire,

                                        23
        Case 1:20-cr-00160-MKV Document 2 Filed 02/26/20 Page 24 of 44



confederate,        and agree      together and with ea(?h other                 to    commit

offenses against the United States,                  to wit,     violations of Title

21, United States Code, Sections 331 and 333 (a) (2).

              31.    It was a part and an object of the conspiracy that

SETH FISHMAN, LISA GIANNELLI, JORDAN FISHMAN, and RICK DANE, JR.,

the defendants,        together with others known and unknown, with the

intent to defraud and mislead, would and did introduce and deliver

for introduction,          and would and did cause the introduction and

delivery for introduction,            into interstate commerce,                 adulterated

and misbranded drugs, as defined by 21 U.S.C.                   §§   351(a) (5), 352(a),

352(b), 352(f), 352(0), 353(f), and 360b, in violation of 21 U.S.C.

§§    331(a) and 333(a) (2).

              32.    It    was     further    a    part   and        an   object      of   the

conspiracy that SETH FISHMAN, LISA GIANNELLI, JORDAN FISHMAN, and

RICK DANE,      JR.,      the defendants,         together with others known and

unknown,     with the intent to defraud and mislead,                       in interstate

commerce, would and did adulterate and misbrand drugs,                           and would

and    did   cause     the    adulteration        and   misbranding        of    drugs,     in

interstate commerce, as defined by 21 U.S.C.                   §§    351(a) (5), 352(a),

352(b), 352(f), 352(0), 353(f), and 360b, in violation of 21 U.S.C.

§§    331 (b) and 333 (a) (2).

              33.    It      was   further    a    part   and        an   object      of   the

conspiracy that SETH FISHMAN, LISA GIANNELLI, JORDAN FISHMAN, and

RICK DANE,      JR.,      the defendants,         together with others known and

                                             24
      Case 1:20-cr-00160-MKV Document 2 Filed 02/26/20 Page 25 of 44



unknown,    with the intent to defraud and mislead,                          would and did

receive in interstate commerce adulterated and misbranded drugs,

as   defined by 21 U.S.C.                 §§   351(a) (5),     352(a),     352(b),     352(f),

352(0), 353(f), and 360b, and deliver and proffer delivery thereof

for pay and otherwise,               and would and did cause the receipt in

interstate     commerce         of        adulterated      and     misbranded     drugs,    as

defined by 21 U.S.C.        §§   351(a) (5), 352(a), 352(b), 352(f), 352(0),

353(f),    and 360b,      and cause the delivery and proffered delivery

thereof for pay and otherwise, in violation of 21 U.S.C.                          §§   33i(c)

and 333 (a) (2).

                                           Overt Acts

             34.   In furtherance of the conspiracy_ and to effect the

illegal    objects      thereof,           SETH    FISHMAN,      LISA GIANNELLI,       JORDAN

FISHMAN, and RICK DANE, JR., the defendants, and others known and

unknown, committed the following overt acts, among others, in the

Southern District of New York and elsewhere:

                   a.       In or about February 2018,                    DANE caused SETH

FISHMAN to provide misbranded and adulterated PEDs to DANE for

administration       to    a     racehorse             under   DANE's     control,     "Glass

Prince."

                   b.      On        or    about       February    21,    2019,   GIANNELLI

assisted    FISHMAN       in processing a               shipment    for    adulterated and

misbranded drugs          created by SETH               FISHMAN    to be    shipped to      an

address in the Southern District of New York.

                                                  25
     Case 1:20-cr-00160-MKV Document 2 Filed 02/26/20 Page 26 of 44



                       c.      On    or     about    March     7,        2019,       SETH     FISHMAN

counseled a racehorse trainer, who is a co-conspirator not named

herein, regarding the use of FISHMAN's customized and purportedly

untestable blood building PEDs:                     "[T]hat's why we used the                    'epo'

mimetic.               they work like Epogen but they're not Epogen."

                       d.      On    or    about    April     3,    2019,          JORDAN     FISHMAN

spoke by phone with SETH FISHMAN, who was located in the Southern

District of New York, regarding the creation of a misbranded and

adulterated PED.

                       e.      On or about April 5, 2019, FISHMAN had a call

with a prospective customer                  ("Individual-1")             to discuss various

misbranded       and    adulterated          PEDs    that    FISHMAN manufactured                  and

offered for sale. When questioned by Individual-1 on the propriety

of administering the PEDs ("But it's not doping, yeah?"), FISHMAN

responded:       "[A] ny      time    you    give    something           to    a    horse,      that's

doping. Whether or not they test for it is another story.

[D]on't kid yourself:                if you're giving something to a horse to

make it better,             and you're not supposed to do that.                              . That's

doping. You know, whether or not it's testable, that's a different

story."

                       f.      On     or    about     April        26,        2019,      DANE     sent

GIANNELLI    a     text       message       regarding       purchasing             and   delivering

misbranded and adulterated drugs.

             (Title 18, United States Code, Section 371.)

                                               26
     Case 1:20-cr-00160-MKV Document 2 Filed 02/26/20 Page 27 of 44



                           COUNT THREE
  (Drug Adulteration and Misbranding Conspiracy: Servis, Rhein,
             Kegley Jr., Chan, Argueta, and Navarro)

            The Grand Jury further charges:

            35.     The allegations        set     forth   above     in Paragraphs    1

through 5, 9, and 11 through 14, are realleged and incorporated by

reference as if set fully forth herein.

            36.     Between at least in or about April 2019 to at least

in or about September 2019, JASON SERVIS, KRISTIAN RHEIN, MICHAEL

KEGLEY, JR., ALEXANDER CHAN, HENRY ARGUETA, and JORGE NAVARRO, the

defendants,       engaged in a corrupt scheme to secretly procure and

distribute adulterated and misbranded PEDs and administer them to

racehorses in a systematic effort to improve race performance of

racehorses under the defendants'                and others' control, and obtain

prize money as a result. Over the course Qf the scheme,                         SERVIS,

RHEIN,   KEGLEY,     JR.,    CHAN,    ARGUETA,        and NAVARRO,      and other co-

conspirators       not   named   herein,        manufactured,      purchased,     sold,

shipped,    delivered,       received,     and administered PEDs           for use on

racehorses.

            37.     JASON SERVIS, the defendant, was the trainer for a

particularly        successful       racehorse,        "Maximum     Security,"     that

briefly placed first at the Kentucky Derby on May 4, 2019, before

racing     officials        disqualified        the     horse     for   interference.

Following     the    Kentucky     Derby,        Maximum    Security      continued   to

compete in high-profile races, including in Oceanport, New Jersey.

                                           27
       Case 1:20-cr-00160-MKV Document 2 Filed 02/26/20 Page 28 of 44



SERVIS    worked           with        KRISTIAN       RHEIN,       ALEXANDER      CHAN,    and    HENRY

ARGUETA, the defendants, among others, to procure and administer

adulterated and misbranded PEDs,                            including the adulterated and

misbranded           PED        SGF-1000,       for     the        purpose   of    doping     several

racehorses under SERVIS' control, including Maximum Security. On

a March 5, 2019 intercepted call between SERVIS and JORGE NAVARRO,

the defendant, SERVIS recommended "SGF" to NAVARRO, stating, "I've

been using it on everything almost." NAVARRO stated on that call

that he "got more than 12 horses on" SGF-1000, and shortly after

ended the call: "I don't want to talk about this shit on the phone

ok."

               38.         On     or    about     June        5,    2019,    New    Jersey       racing

regulators tested Maximum Security for PEDs a short time after

Maximum Security had received a                            shot of      SGF-1000.         The testing

occurred in advance of a race scheduled for June 16, 2019, in which

Maximum Security competed and placed second.                                  On an intercepted

call between JASON SERVIS and KRISTIAN RHEIN, the defendants, after

the    drug    test,        RHEIN        counseled         SERVIS     and    reassured him that

Maximum Security would not test positive: "[t]hey don't even have

a test for it [SGF-1000]                  .        There's no test for it in America."

RHEIN further stated that the SGF-1000 may appear on a drug test

as a false positive result for a different substance, "Dex."                                      That

same    day,     SERVIS          discussed        Maximum          Security's      drug    test   with

another veterinarian,                   who agreed to falsify records to make it

                                                      28
        Case 1:20-cr-00160-MKV Document 2 Filed 02/26/20 Page 29 of 44



appear as if the racehorse had received "Dex," rather than SGF-

1000.

               39.      KRISTIAN RHEIN and ALEXANDER CHAN, the defendants,

have also coordinated regarding the sourcing and administration of

SGF-1000,       and        engaged   in   efforts      to   secretly      distribute          and

administer           adulterated      and     misbranded       PEDs     and      to     counsel

racehorse trainers and/or owners on the use of such substances,

including the covert administration of such substances to avoid

detection by the FDA and state regulatory authorities.                                 They did

so     in    furtherance       of    SERVIS    and     other       trainers'     efforts      to

administer adulterated and misbranded PEDs,                          for the purpose of

secretly enhancing             race performance.            In connection with that

scheme, CHAN provided false billing records that did not reflect

drugs CHAN had injected into racehorses under SERVIS' control, and

falsified his           own prescription records              as    to which of         SERVIS'

racehorses       received a          particular prescription drug,                concealing

from        potential       investigators      the     true    nature      and        means   of

administration of the PEDs that CHAN provided and administered at

SERVIS' direction.

               40.      MICHAEL KEGLEY,        JR.,    the defendant,          was     a   sales

director       for     a    Kentucky-based      drug    company        ("Firm-1"),         which

develops,       compounds,       manufactures,        sells,       and ships      interstate

various       adulterated and misbranded               PEDs,       including     "SGF-1000."

KEGLEY has marketed SGF-1000 for sale online and distributed SGF-

                                               29
        Case 1:20-cr-00160-MKV Document 2 Filed 02/26/20 Page 30 of 44



1000 directly and through distributors, including KRISTIAN RHEIN,

the   defendant,         who        also     acted        as   a    sales        representative      and

consultant for Firm-1. SGF-1000 is compounded and manufactured in

various     unregistered              facilities           and      has        been     introduced    in

interstate        commerce           by,     among    others,            JASON     SERVIS,    KRISTIAN

RHEIN,    MICHAEL KEGLEY,                  JR.,   ALEXANDER CHAN,                HENRY ARGUETA,      and

JORGE    NAVARRO,            the     defendants,          as   discussed           above.      Despite

marketing, selling, and administering SGF-1000, RHEIN and KEGLEY,

JR.   have acknowledged in intercepted calls that they in fact do

not know the precise contents of SGF-1000. In calls and meetings

recorded     by     a        confidential           source         at     the    direction     of    law

enforcement,       KEGLEY JR.               acknowledged the illegal nature of his

actions, explaining in one such recording that racehorse trainers

racing in the United States could be charged with felonies                                           for

doping racehorses.

            41.         JASON        SERVIS,        KRISTIAN            RHEIN,     ALEXANDER       CHAN,

MICHAEL     KEGLEY,           JR.,     HENRY        ARGUETA,            and     JORGE   NAVARRO,     the

defendants,        have        variously            discussed            the     need    to   covertly

transport     and       administer            adulterated               and    misbranded     PEDs    to

racehorses,        and        to     hide     the     shipment           and     administration       of

adulterated and misbranded PEDs from federal and state government

agencies, racing officials, and the betting public. For example:

                        a.         On or about February 18, 2019,                       SERVIS warned

NAVARRO, via text message, of the presence of a racing official in

                                                     30
        Case 1:20-cr-00160-MKV Document 2 Filed 02/26/20 Page 31 of 44



the barn area where SERVIS and NAVARRO stored and administered

PEDs to their respective racehorses.                    On the same day,      during an

intercepted call between NAVARRO and MICHAEL TANNUZZO (a defendant

charged in Count One of this Indictment),                       NAVARRO explained,        in

part,    that     he   otherwise would         have     been    caught    doping:    " [ HJ e

would've caught our asses fucking pumping and pumping and fuming

every fucking horse [that] runs today."

                       b.      On or about May 8,         2019,    SERVIS and ARGUETA

discussed the concealment from racing officials of a PED that they

intended to administer to racehorse "World of Trouble."

                                    Statutory Allegations

            42.        From at least in or about February 2019 through at

least in or about October 2019,                    in the Southern District of New

York and elsewhere, JASON SERVIS, KRISTIAN RHEIN, MICHAEL KEGLEY,

JR.,    ALEXANDER           CHAN,    HENRY   ARGUETA,     and     JORGE   NAVARRO,      the

defendants, together with others known and unknown, willfully and

knowingly did combine, conspire, confederate, and agree together

and with each other to commit offenses against the United States,

to wit, violations of Title 21, United States Code, Sections 331

and 333 (a) (2).

            43.        It was a part and an object of the conspiracy that

JASON SERVIS, KRISTIAN RHEIN, MICHAEL KEGLEY, JR., ALEXANDER CHAN,

HENRY ARGUETA,         and JORGE NAVARRO,            the defendants,      together with

others known and unknown, with the intent to defraud and mislead,

                                              31
        Case 1:20-cr-00160-MKV Document 2 Filed 02/26/20 Page 32 of 44



would and did introduce and deliver for introduction,                                     and would

and did cause the introduction and delivery for introduction, into

interstate commerce, adulterated and misbranded drugs, as defined

by 21 U.S.C.         §§   351(a) (5), 352(a), 352(b), 352(f), 352(0), 353(f),

and 360b, in violation of 21 U.S.C.                          §§   33l(a) and 333(a) (2).

               44.        It    was     further        a    part    and    an       object      of     the

conspiracy that JASON SERVIS, KRISTIAN RHEIN, MICHAEL KEGLEY, JR.,

ALEXANDER CHAN, HENRY ARGUETA, and JORGE NAVARRO, the defendants,

together with others known and unknown, with the intent to defraud

and mislead, in interstate commerce, would and did adulterate and

misbrand drugs,                and would      and did         cause      the    adulteration           and

misbranding of drugs                  in interstate           commerce,        as   defined by 21

U.S.C.    §§    351(a) (5), 352(a), 352(b), 352(f), 352(0), 353(f), and

360b, in violation of 21 U.S.C.                    §       331 (b) and 333 (a) (2).

               45.        It    was    further         a    part    and    an       object      of     the

conspiracy that JASON SERVIS, KRISTIAN RHEIN, MICHAEL KEGLEY, JR.,

ALEXANDER CHAN, HENRY ARGUETA, and JORGE NAVARRO, the defendants,

together with others known and unknown, with the intent to defraud

and     mislead,          would       and    did   receive          in    interstate           commerce

adulterated and misbranded                    drugs,         as    defined by        21   U.S.C.        §§

35l(a) (5), 352(a), 352(b), 352(f), 352(0), 353(f), and 360b, and

deliver and proffer delivery thereof for pay and otherwise,                                            and

would     and    did       cause       the    receipt         in    interstate        commerce          of

adulterated          and misbranded drugs,                   as    defined by        21   U.   s. C.   §§


                                                   32
        Case 1:20-cr-00160-MKV Document 2 Filed 02/26/20 Page 33 of 44



351 (a) (5),     352 (a),    352 (b),    352 (f),    352 (o),    353 (f), and 360b, and

cause    the    deli very and proffered deli very thereof                    for   pay and

otherwise, in violation of 21 U.S.C. § 33l(c) and 333(a) (2).

                                         Overt Acts

               46.    In furtherance of the conspiracy and to effect the

illegal    objects         thereof,     JASON    SERVIS,      KRISTIAN RHEIN,      MICHAEL

KEGLEY, JR., ALEXANDER CHAN, HENRY ARGUETA, and JORGE NAVARRO, the

defendants, and others known and unknown, committed the following

overt acts, among others, in the Southern District of New York and

elsewhere:

                      a.         On or about March 5, 2019, SERVIS and NAVARRO

coordinated regarding the procurement and administration of SGF-

1000. During that call, SERVIS, stated: "I've been using it [SGF-

1000]     on     everything          almost,"        before     NAVARRO     stopped     the

conversation: "Jay we'll sit down and talk about this shit I don't

want to talk about this shit on the phone, ok."

                      b.         On or about May 8,           2019,    SERVIS caused the

transportation        of     a    PED   that    had been       concealed within       other

containers for use on a particular racehorse from New Jersey to

Long Island, passing through the Southern District of New York.

                      c.         On or about July 10, 2019, SERVIS and ARGUETA

discussed       the   illegality,         and    planned      the     administration,    of

clenbuterol, a particular prescription drug that may be used as a

PED, which CHAN administered to SERVIS' racehorses without a valid

                                                33
       Case 1:20-cr-00160-MKV Document 2 Filed 02/26/20 Page 34 of 44



prescription.

                  d.    On or about July 24, 2019, KEGLEY JR. met with

a confidential source in Kentucky and sold the confidential source

SGF-1000.

                  e.    On or about May 13,             2019, ARGUETA agreed to

administer    unprescribed       clenbuterol      to    a   racehorse     trained by

SERVIS that SERVIS expected to run at a racetrack on Long Island.

                  f.    On or about July 16, 2019, RHEIN and KEGLEY,

JR.   discussed their sales        of SGF-1000.         KEGLEY,     JR.   noted that

SERVIS and others working with SERVIS were "buying literally as

much" SGF-1000 as RHEIN purchased from Firm-1. RHEIN bragged that

he was selling "assloads" of SGF-1000.                 On that call, KEGLEY, JR.

and RHEIN further discussed regulatory scrutiny of SGF-1000 and

the benefits of re-labeling the packaging for SGF-1000 in order to

avoid inquiries.       KEGLEY,    JR.   stated,    among other things:          "[W]e

can even put on the box, you know,           'dietary supplement for equine

[horse].' That way it's not, no one even has to question if it's
                                                                          ,,
FDA approved or not - it's strictly a supplement.

                  g.    On or about July 11, 2019, CHAN administered

SGF-1000,    to   multiple       racehorses,      stating      to    RHEIN     on   an

intercepted call that he had run out of the product because he

"did like eight [horses] at, uh, SERVIS and six at" another stable

that day.

             (Title 18, United States Code, Section 371.)

                                        34
       Case 1:20-cr-00160-MKV Document 2 Filed 02/26/20 Page 35 of 44



                             COUNT FOUR
    {Drug Adulteration and Misbranding Conspiracy: Surick, Linke,
                               Marino)

             The Grand Jury further charges:

             4 7.   The al legations             set     forth   above      in Paragraphs    1

through 4,     and 10 through 14 are realleged and incorporated by

reference as if set fully forth herein.

             48.    From at least in or about .October 2017 to at least

in or about February 2019,                  NICHOLAS SURICK,           the defendant,      has

overseen the Surick Doping Program, described above. From 2018 to

February 2020, SURICK entered horses in approximately 3,905 races.

             49.    In     or       about       mid-2018,        NICHOLAS       SURICK,    the

defendant, began repeatedly purchasing Viagra pills, which are not

approved for use in animals, to dope his racehorses. 3 SURICK also

routinely administered a "bleeder" drug, which can be used as a

PED   to   reduce    bleeding        in     a    horse's       lungs   during    periods    of

exertion,    to racehorses that have no medical need for the drug.

NICHOLAS    SURICK       and    REBECCA         LINKE,    the    defendants,      have    also

discussed    LINKE       ensuring         that        SURICK's    veterinary      bills    are

falsified to hide the purchase and administration of PEDs.

             50.    NICHOLAS          SURICK,            the     defendant,        undertook

significant     efforts        to   conceal his           doping,      as   demonstrated by




3 As a PED, Viagra, and its active ingredient, sildenafil, acts as
a vasodilator, allowing greater blood flow within the body of the
racehorse, and thereby improving muscle performance.
                                                 35
        Case 1:20-cr-00160-MKV Document 2 Filed 02/26/20 Page 36 of 44



SURICK' s    and others'        efforts to conceal           a    racehorse,       "Northern

Virgin,"     that   SURICK had doped with Epogen,                    from    state    racing

regulators who were conducting drug testing:

                    a.     On     or   about       December        17,   2018,      NICHOLAS

SURICK, the defendant,           administered the misbranded PED Epogen to

Northern Virgin without a valid prescription. Later that day, the

New     Jersey    Racing    Commission           ( "NJRC")       attempted    to     conduct

unannounced drug tests of SURICK's racehorses, including Northern

Virgin.      SURICK physically concealed Northern Virgin from the NJRC

on that day.

                    b.     On or about December 18, 2018, NJRC officials

returned to SURICK's barn to conduct another unannounced test of

SURI CK' s   racehorses,        including    Northern Virgin.                SURICK    again

coordinated       with     others,     including        CHRISTOPHER          MARINO,     the

defendant,       to conceal Northern Virgin from NJRC officials,                         and

caused others to transport the racehorse to a different New Jersey

farm.     SURICK also enlisted others to lie to NJRC officials by

claiming that Northern Virgin was never housed in SURICK's barn,

had never been trained by SURICK, and in fact had been previously

shipped to Ohio. SURICK in fact arranged to ship Northern Virgin

to a trainer in Ohio on or about December 18, 2018.

                    c.     The Federal Bureau of Investigation identified

the barn at which SURICK had hidden Northern Virgin before it was

shipped to Ohio,         entered the barn,          and collected a blood sample

                                            36
       Case 1:20-cr-00160-MKV Document 2 Filed 02/26/20 Page 37 of 44



from Northern Virgin.        That sample later tested positive for the

presence of erythropoietin.

                    d.    SURICK, directly and through others involved

in his cover-up, lied to NJRC authorities regarding the whereabouts

and custody of Northern Virgin.            The NJRC temporarily suspended

SURICK for failing to produce Northern Virgin for drug testing,

pending an investigation and hearing by the NJRC.                Prior to the

hearing, and during the course of the NJRC investigation, SURICK

directed others to relate a cover story to the NJRC, and to destroy

or falsify records to appear consistent with SURICK's false story.

SURICK subsequently used, and directed others to use, an encrypted

messaging service for the purpose of avoiding surveillance.

                    e.    Following Northern Virgin's removal to Ohio,

SURICK directed another trainer to administer blood-building PEDs

to Northern Virgin in advance of the racehorse's return to the

northeast. On or about February 26, 2019, Northern Virgin placed

second at a race at a track located in the Southern District of

New York.

                             Statutory Allegations

              51.   From at least in or about October 2018 through at

least in or about October 2019,            in the Southern District of New

York    and     elsewhere,     NICHOLAS     SURICK,    REBECCA     LINKE,   and

CHRISTOPHER MARINO, the defendants, together with others known and

unknown,      willfully      and   knowingly     did    combine,     conspire,

                                      37
         Case 1:20-cr-00160-MKV Document 2 Filed 02/26/20 Page 38 of 44



confederate,          and agree together and with each other to                        commit

offenses against the United States,                   to wit,          violations of Title

21, United States Code, Sections 331 and 333 (a) (2).

                52.    It was a part and an object of the conspiracy that

NICHOLAS        SURICK,     REBECCA    LINKE,       and    CHRISTOPHER          MARINO,    the

defendants, together with others known and unknown, with the intent

to defraud and mislead, would and did introduce and deliver for

introduction, and would and did cause the introduction and delivery

for     introduction,        into     interstate         commerce,          adulterated    and

misbranded drugs,           as defined by 21 U.S.C.               §§    351(a) (5),   352(a),

352(b), 352(f), 352(0), 353(f), and 360b, in violation of 21 U.S.C.

§§    331 (a) and 333 (a) (2).

                53.    It   was     further    a    part     and       an    object   of   the

conspiracy that NICHOLAS SURICK,                   REBECCA LINKE,           and CHRISTOPHER

MARINO,     the defendants,         together with others known and unknown,

with the intent to defraud and mislead,                      in interstate commerce,

would and did adulterate and misbrand drugs,                            and would and did

cause     the    adulteration and misbranding                of    drugs      in   interstate

commerce,       as defined by 21 U.S.C.             §§    351(a) (5),       352(a),   352(b),

352(f),     352(0),       353(f),    and 360b,      in violation of 21 U.S.C.               §§

331 (b) and 333 (a) (2).

                54.    It   was     further    a    part     and       an    object   of   the

conspiracy that NICHOLAS SURICK,                   REBECCA LINKE,           and CHRISTOPHER

MARINO,     the defendants,          together with others known and unknown,

                                              38
        Case 1:20-cr-00160-MKV Document 2 Filed 02/26/20 Page 39 of 44



with the intent to defraud and mislead, would and did receive in

interstate commerce adulterated and misbranded drugs, as defined

by 21 U.S.C.         §§   351(a) (5), 352(a), 352(b), 352(f), 352(0), 353(f),

and 360b,       and deliver and proffer delivery thereof for pay and

otherwise,       and would          and    did     cause         the   receipt     in   interstate

commerce of adulterated and misbranded drugs,                                as defined by 21

U.S.C.    §§   351 (a) (5),        352 (a),      352 (b),    352 (f),     352 (o), 353 (f), and

360b,    and cause the delivery and proffered delivery thereof and

pay     and    otherwise,         in    violation       of       21    U.S.C.     §§    33l(c)   and

333(a) (2).

                                            Overt Acts

               55.        In furtherance of the conspiracy and to effect the

illegal       objects          thereof,    NICHOLAS         SURICK,      REBECCA        LINKE,    and

CHRISTOPHER MARINO, the defendants, and others known and unknown,

committed the following overt acts, among others, in the Southern

District of New York and elsewhere:

                          a.     On or about January 2, 2019,                    SURICK directed

a   racehorse        trainer       in     Ohio     to   continue        administering        blood-

building       PEDs       to    Northern      Virgin        in    advance    of    a    horse    race

scheduled at a racetrack in the Southern District of New York,

stating:       "whatever you have got to do                                 just make sure you

keep his bl6od up."

                          b.     On or about December 7, 2018, LINKE agreed to

provide a racehorse trained by SURICK, "Control Tower," a PED the

                                                   39
     Case 1:20-cr-00160-MKV Document 2 Filed 02/26/20 Page 40 of 44



day before Control Tower's December 8,                      2018 race at a racetrack

located in the Southern District of New York.

                      c.     On or about January 14,               2019,    SURICK,    while

located in the Southern District of New York,                         placed a call to

another    individual         to    discuss     the    ongoing     investigation        into

SURICK's doping,           during which SURICK indicated he would,                    in the

future, communicate on that topic using an encrypted communication

application.

                      d.     On or about February 1, 2019, MARINO agreed to

administer      the    prescription          drug    "clenbuterol"     to    a    racehorse

trained by      SURICK,       "Rock      Icon,"      four   days   before    Rock     Icon's

February   5,      2019     race    at   a   racetrack      located in      the   Southern

District of New York.

                (Title 18, United States Code, Section 371.)

                                        COUNT FIVE
                                   (Obstruction: Surick)

             The Grand Jury further charges:

             56.      The allegations          set    forth   above    in   Paragraphs     1

through 4, and 10 through 14, 48 through 50, and 55, are realleged

and incorporated by reference as if set fully forth herein.

             57.      From at least on or about December 17, 2018, through

at least in or about February 2019,                    in the Southern District of

New York and elsewhere, NICHOLAS SURICK, the defendant, corruptly

persuaded another person, and attempted to do so, and engaged in


                                               40
     Case 1:20-cr-00160-MKV Document 2 Filed 02/26/20 Page 41 of 44



misleading conduct toward another person, with intent to hinder,

delay, and prevent the communication to a law enforcement officer

and judge of the United States of          information relating to the

commission and possible commission of a Federal offense, to wit,

SURICK instructed others to make false statements, and to falsify

documents, relating to the whereabouts of the racehorse ~Northern

Virgin,"   which     SURICK   understood   to   be   the   subject    of   an

investigation by state and federal         authorities     relating to the

illegal administration of performance-enhancing drugs,           and which

was in fact the subject of a federal investigation in the Southern

District of New York.

     (Title 18, United States Code, Sections 1512 (b) (3)        &   2.)

                                COUNT SIX
                          (Obstruction: Surick)

           58.        The allegations set forth above in Paragraphs 1

through 4, and 10 through 14, 48 through 50, and 55, are realleged

and incorporated by reference as if set fully forth herein.

           59.     From at least on or about December 17, 2018, through

at least in or about February 2019,        in the Southern District of

New York and elsewhere, NICHOLAS SURICK, the defendant, corruptly

altered, destroyed, mutilated,      and concealed a record,      document,

and other object, and attempted to do so, with the intent to impair

the object's integrity and availability for use in an official

proceeding, and otherwise obstructed,       influenced,     and impeded an


                                    41
     Case 1:20-cr-00160-MKV Document 2 Filed 02/26/20 Page 42 of 44



official     proceeding,       and   attempted     to    do    so,   to   wit,      SURICK

instructed others to falsify and/or destroy veterinary bills and

other records,       and to hide and remove              the    racehorse "Northern

Virgin,"     in order to        impair and       impede an      investigation which

SURICK understood was ongoing by state and federal                        authorities

relating to the illegal administration of performance-enhancing

drugs, and which was in fact the subject of a federal investigation

in the Southern District of New York.

         (Title 18, United States Code, Sections 1512(c)                  &   2.)

                               FORFEITURE ALLEGATIONS

             60.    As a result of committing the offenses charged in

Counts    Five     and   Six    of   the    Indictment,       NICHOLAS    SURI CK,    the

defendant, shall forfeit to the United States, pursuant to Title

18, United States Code, Section 98l(a) (1) (C) and Title 28 United

States    Code,    Section      2461 (c),    any   and   all    property,     real    and

personal, that constitutes or is derived from proceeds traceable

to the commission of said offenses, including but not limited to

a sum of money in United States currency representing the amount

of proceeds traceable to the commission of said offenses.

                          Substitute Asset Provision

             61.    If any of the above described forfeitable property,

as a result of any act or omission of the defendants:

                    a.    Cannot be         located upon the         exercise of due

diligence;

                                            42
     Case 1:20-cr-00160-MKV Document 2 Filed 02/26/20 Page 43 of 44



                b.   Has been transferred or sold to, or deposited

with, a third person;

                c.   Has been placed beyond the jurisdiction of the

Court;

                d.   Has been substantially diminished.in value; or

                e.   Has been commingled with other property which

cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 18, United

States Code,   Section 1963 (m)   and Title 21,    United States Code,

Section 853(p), to seek forfeiture of any other property of said

defendants up to the value of the forfeitable property.

 (Title 18, United States Code, Sections 981 (a) (1) (C), Title 21,
  United States Code, Section 853, and Title 28, United States
                      Code, Section 2461.)




FO~                                     G E ~ ~
                                        United States Attorney




                                   43
Case 1:20-cr-00160-MKV Document 2 Filed 02/26/20 Page 44 of 44




              UNITED STATES DISTRICT COURT
              SOUTHERN DISTRICT OF NEW YORK


                 UNITED STATES OF AMERICA

                              -    V.   -


       JORGE NAVARRO, ERICA GARCIA, CHRISTOPHER
       OAKES, MARCOS ZULUETA, MICHAEL TANNUZZO,
       GREGORY SKELTON, ROSS COHEN, SETH FISHMAN,
       LISA GIANNELLI, JORDAN FISHMAN, RICK DANE,
       JR. , JASON SERVIS, KRISTIAN RHEIN, MICHAEL
       KEGLEY,    JR. ,  ALEXANDER   CHAN,   HENRY
       ARGUETA, NICHOLAS SURICK, REBECCA LINKE,
       and CHRISTOPHER MARINO

                         Defendants.


                      SEALED INDICTMENT

                              20 Cr.

               (18   u.s.c.   §§    371, 1512   &   2)

                    GEOFFREY S. BERMAN
                  United States Attorney.




                                                          -
                                                         So,rJ-h L· co \J z
                                                              u s .H J   .
